Citation Nr: 9901608	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active duty from January 1963 to July 1965.



The Board of Veterans Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

While this case was at the Board the veteran submitted 
additional lay statements from family members and a friend in 
support of his claim of entitlement to service connection for 
PTSD without waiver of initial review by the RO.

A supplemental statement of the case, so identified, will be 
furnished to the appellant and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1998).  


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

In addition to any other action deemed 
necessary, the RO should readjudicate the 
veterans claim of entitlement to service 
connection for PTSD in light of the 
recent statements submitted by the 
veterans family and a friend. 

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted in this case.  The veteran need 
take no action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
